PER CURIAM:
Claimants brought this action to recover damages to personal property which was damaged as the result of flooding on their property. The claimants and respondent entered into a stipulation of the facts and circumstances which gave rise to this claim.
Respondent placed a certain pipe contiguous to claimants' property representing that the temporary pipe would be adequate to contain the flow of water from a creek adjacent to claimants' property.
The temporary pipe was inadequate, and a flood occurred on claimants' property on October 17, 1989, causing damage to two lawn mowers.
Respondent admits that it was negligent in placing an inadequate temporary pipe and, further, respondent agrees that full and just compensation for all damages was $818.00.
The Court, having reviewed the facts and circumstances of this claim, makes an award to the claimants in the amount of $818.00.
Award of $818.00.